DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges the receipt of amendments/arguments filed 1/29/21.  The arguments set forth are addressed herein below.  Claims 1-4 and 6-7 remain pending, Claims 6-7 are newly added, Claim 5 has been canceled, and Claim 1-2 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Okada (US 2014/0221083) or, in the alternative, under 35 U.S.C. 103 as obvious over Okada (US 2014/0221083) in view of Brunet de Courssou (US 2008/0214310), and in further view of Hiraiwa (JP 2013-183927 A).
Claim 1:  Okada discloses an information management system, comprising: a gaming machine ((1001) of Fig. 1); and an information processing device ((2060) of Fig. 1)(¶ 426, The servers in the present invention may be made of a plurality of devices, or alternatively, may be made of a single device.  Therefore, the servers of the invention may be constituted by the hall conserver 2060 only in the present invention.) configured to communicate with the gaming machine (Fig. 1), wherein the gaming machine includes an information card processing part (¶ 477, the main cpu 1071 and the card reader 1172 function) configured to read identification information that is unique to an information card (each player has their own card with unique data stored thereon) and is stored in the information card (¶ 456-457, 492, 653, 690-691, 762), a game execution part configured to execute a game (¶ 462-465, 475-476), and a transmission part configured to transmit, in association with each other, information card identification information of the inserted information card and gaming machine identification information unique to the gaming machine into which the information card is inserted to the information processing device (¶ 429, 456-457, 477), and the information 
	In regards to identification information that is unique to an information card and is stored in the information card not associated with personal information, Okada teaches “For example, in a case where a new IC card is provided from a gaming medium lending device to a player, the IC card stores identification information of the IC card itself, and the identification information of the IC card itself is not recognized by a player.  However, the game playing information integration system IS recognizes a player by employing identification information itself of a medium.  In such a case the identification information of the medium functions as player identification information”(¶ 653, 690-691).  Such disclosure suggests that the identification information is not associated with personal information.  However, in the alternative, Okada at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 1035).  Additionally, Brunet De Courssou teaches a system comprising a gaming machine including an information card processing part (portable memory media input slot (118)) configured to read identification information that is unique to an information card (personal memory device or smart card) and is stored in the information card not associated with personal information (Abstract, ¶ 26-28).  Brunet De Courssou teaches a information processing device manages the information card identification read as 
	Okada in view of Brunet de Courssou teaches the above, but lacks explicitly suggesting and wherein the gaming machine is configured 1) to determine, upon execution of a cashout operation, whether the information card has been inserted into the gaming machine; 2a) to store the gaming machine identification information in the information card if the information card has been inserted into the gaming machine, or 2b) to store the gaming machine identification information in a to-be- newly-issued information card obtained from a supply if the information card has not been inserted into gaming machine; and 3a) to return the information card if the information card has been inserted into the gaming machine, or 3b) to newly issue the to-be-newly-issued information card if the information card has not been inserted into the gaming machine.  Okada at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Hiraiwa teaches a similarly structured gaming machine, wherein the gaming machine (¶ 
Claim 3:  Okada teaches wherein the gaming machine includes a unity determination device that determines unity of the player using the information card (¶ 653-654, 969-977, In addition, a face authentication system can also be employed.  The face authentication system is superior to any other item of player identification information in that it is capable of identifying a player without need to cooperate the player.).

Claim 6:  Okada teaches wherein the gaming machine assigns a continuous-use code (flag indicating play of game progress) to the information card identification information (player identification information) and transmits the continuous-use code, the information card identification information, and updated history information (type of reception data, contents of reception data, game playing time, etc) in association with each other to the information processing device (Figs. 7, 33-34, ¶ 429, 501, 511-512, 653 (the identification information of the medium functions as player identification information), 742-746); and the information processing device updates the time series information based on the code (Figs. 7, 33-34, ¶ 429, 501, 511-512, 653 (the identification information of the medium functions as player identification information), 742-746).
Claim 7:  Okada teaches wherein the information processing device stores the gaming machine identification information (gaming machine unit identification information) and time information (reception time) in a storage part in association with each other when a game is being executed on the gaming machine (Figs. 33-34, ¶ 742-746).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2014/0221083) in view of Brunet de Courssou (US 2008/0214310) in view of Hiraiwa (JP 2013-183927 A), an in further view of Emori (US 2015/0157930).
Claim 2:  Okada in view of Brunet de Courssou in view of Hiraiwa teaches the above, but lacks explicitly suggesting wherein the information card processing part writes, to the information card or to the to-be-newly-issued information card, a dividend provided to a player as a result of the game executed in the gaming machine.  Okada at least 
Claim 4:  Okada teaches wherein the gaming machine includes a unity determination device that determines unity of the player using the information card (¶ 653-654, 969-977, In addition, a face authentication system can also be employed.  The face authentication system is superior to any other item of player identification information in that it is capable of identifying a player without need to cooperate the player).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715